Exhibit 10.1 Execution Version EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made by and between Resolute Energy Corporation, a Delaware corporation (the “Company”), and James M. Piccone (“Employee”) effective as of January 1, 2017 (the “Effective Date”). WHEREAS, the Company desires to employ Employee as its President to provide services to the Company and its direct and indirect subsidiaries (the “Subsidiaries”); and WHEREAS, Employee desires to be employed by the Company and to commit himself to serve the Company on the terms herein provided. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Employment. The Company shall employ Employee, and Employee accepts continued employment with the Company, upon the terms and conditions set forth in this Agreement.Unless earlier terminated pursuant to Section4 below, the initial term of this Agreement shall begin on the Effective Date and end on December 31, 2017 (the “Initial Term”), provided, however, that the term shall be automatically renewed for successive one-year periods (each such period an “Extension Term”) unless the Company provides a written notice of non-renewal to Employee more than 60days before the end of the Initial Term or the then-current Extension Term.The Initial Term together with each Extension Term, if any, shall be the “Term.”If the Company gives timely notice of non-renewal, then Employee’s employment shall end on the last day of the then-current Term.A termination of Employee’s employment at the end of the Term by reason of notice of non-renewal given by the Company shall be considered a termination without Cause for purposes of Sections4, 5 and 6, as applicable. 2. Position and Duties; Exclusive Compensation and Services. (a) Employee shall hold the title of President.The Company and Employee agree that Employee shall have duties and responsibilities consistent with the assigned position in a company the size and of the nature of the Company, and such other duties and authority that are assigned to Employee from time to time by the Board of Directors (the “Board”).Employee shall report to the Company’s Chief Executive Officer. (b) At each meeting of the Company’s stockholders prior to the Termination Date at which Employee’s board term is expiring, the Company will nominate Employee to serve as a member of the Board, subject to required stockholder approval and compliance with the Company’s policies and procedures regarding service as a member of the Board. Upon the termination of Employee’s employment for any reason, unless otherwise requested by the Board, Employee agrees to resign from the Board (and all other positions held at the Company and its affiliates), and Employee, at the Board’s request, will execute any documents necessary to reflect his resignation. (c) During the Term, Employee agrees to devote his full business time and attention to the business and affairs of the Company.Notwithstanding the foregoing, so long as such activities do not conflict with the Company’s interests, interfere with Employee’s duties and responsibilities or violate Employee’s obligations hereunder, Employee will not be prohibited from (i)managing his personal, financial, and legal affairs; (ii)engaging in professional, charitable or community activities or organizations; or (iii)serving on the boards of directors, or advisory boards of directors, of not-for-profit charitable organizations, not-for-profit professional organizations, or for-profit corporations, so long as Employee secures the Board’s express written consent for Employee to serve on any such for-profit board positions prior to undertaking such service. (d) During the Term, Employee agrees to comply with the policies of the Company, including without limitation such policies with respect to legal compliance, conflicts of interest, confidentiality, compensation recovery (clawback), professional conduct and business ethics as are from time to time in effect, including but not limited to the Company’s Code of Business Conduct and Ethics. 3. Compensation. (a) Base Salary.Initially, Employee’s base salary shall be $415,000 per annum.Employee’s base salary may be increased (but not decreased, including after any increase, without Employee’s written consent or unless pursuant to a decrease broadly applied to all senior vice president level or higher employees) by the Board (or the Compensation Committee) in its sole discretion (as adjusted from time to time, the “Base Salary”).The Base Salary shall be payable to Employee in regular installments in accordance with the Company’s general payroll practices and subject to withholdings required by applicable law. (b) Short Term Incentive Compensation. During the Term, as determined by the Board (or the Compensation Committee) in its sole discretion, Employee shall be eligible to receive an annual short term incentive compensation payment (an “STI Payment”) for each calendar year pursuant to the Company’s short term incentive plan then in effect (the “STI Plan”).Pursuant to the terms of the STI Plan, each annual STI Payment shall be payable based on the achievement of personal and Company performance targets.Initially, Employee’s target STI Payment shall be equal to 100% (the “Target STI Percentage”) of Employee’s annual Base Salary (the “Target STI Amount”).The Target STI Percentage may be increased (but not decreased below the initial Target STI Percentage stated above without Employee’s written consent or unless pursuant to a decrease broadly applied to all senior vice president level or higher employees) in its sole discretion.The STI Payment shall be subject to increase or decrease based on achievement of performance targets and in accordance with the terms of the STI Plan.For each calendar year in the Term, the Board (or the Compensation Committee) will determine and will establish in writing (i) the Target STI Amount, (ii)the applicable performance targets, (iii) the percentage of annual Base Salary payable to Employee if some lesser or greater percentage of the annual performance target is achieved, and (iv)such other applicable terms and conditions of the STI Plan necessary to satisfy the requirements of Section409A of the Internal Revenue Code of 1986, as amended (the “Code”). (c) Long Term Incentive Compensation.During the Term, as determined by the Board (or the Compensation Committee) in its sole discretion, Employee shall be eligible to receive annual grants of equity, equity-related or other long-term awards (including long-term cash awards) (an “LTI Grant”) pursuant to the Company’s 2009 Performance Incentive Plan or any other long-term incentive plan(s) in effect from time to time, subject to the terms and conditions thereof.Initially, Employee’s target LTI Grant shall have a value (as determined by the Board in its reasonable discretion) equal to 400% (“Target LTI Percentage”) of Employee’s annual Base Salary (the “Target LTI Amount”).The Target LTI Amount may be increased (but not decreased below the initial Target LTI Percentage stated above without Employee’s written consent or unless pursuant to a decrease broadly applied to all senior vice president level or higher employees) by the Board (or the Compensation Committee) in its sole discretion.Any LTI Grants previously awarded to Employee pursuant to the Company’s 2009 Performance Incentive Plan that are outstanding on the Effective Date hereof shall continue to be governed by the terms and conditions of such plan and award agreements, subject to any vesting modifications made herein. (d) Employee Benefits.During the Term, Employee will be entitled to receive such welfare benefits and other fringe benefits (including, but not limited to vacation, medical, dental, life insurance, 401(k) and other employee benefits and perquisites) as the Company offers from time to time to similarly situated executive level employees, subject to applicable eligibility requirements.The Company shall not, however, by reason of this Section3(d), be obligated to refrain from changing, amending, or discontinuing any such benefit plan or program, on a prospective basis, so long as any such changes are similarly applicable to similarly situated employees of the Company. (e) Business Expenses. The Company shall reimburse Employee for all reasonable expenses incurred by him in the course of performing his duties during the Term to the extent consistent with the Company’s written policies in effect from time to time with respect to travel, entertainment and other business expenses and subject to the Company’s requirements with respect to reporting and documentation of such expenses (“Business Expenses”). (f) Leave of Absence Due to Disability.Employee shall be entitled to a paid leave of absence of up to 180 days in the event of Disability where there is a reasonable expectation that the Employee will return to his duties with Employer, provided that the Company may offset the payment of Employee’s Base Salary then in effect by the amount of any short-term or long-term Company-paid disability benefits Employee receives pursuant to Section 3(d) above.For purposes of this Agreement, “Disability” means Employee’s inability to perform the duties of Employee’s position, with or without reasonable accommodation, due to a physical or mental impairment that is expected to last for more than 30 days.The existence of any such Disability shall be certified by a physician acceptable to both the Company and Employee.If the parties are not able to agree on the choice of a physician, each party shall select a physician who, in turn, shall select a third physician to render such certification. 4. Termination of Employment.Unless otherwise agreed to in writing by the Company and Employee, Employee’s employment hereunder may be terminated under the following circumstances: (a) Death.Employee’s employment hereunder shall terminate upon his death. (b) Disability.Employee’s employment may be terminated by the Company or Employee may terminate his employment with the Company, if Employee has incurred a Disability; provided, however, that if Employee is on a leave of absence due to Disability under Section 3.1(f), the Company may not terminate Employee and Employee may not terminate his Employment due to Disability pursuant to this Section 4(b) before the 180th consecutive day of paid leave due to Disability has elapsed.No termination of employment due to Disability shall have occurred unless the Employer or Employee has given the other party at least 30 days written notice pursuant to Section 5(f). (c) Termination by the Company. The Company may terminate Employee’s employment with or without Cause.For purposes of this Agreement, the term “Cause” means (i) Employee’s conviction of, or plea of guilty or nolo contendere to, any felony or to any crime or offense causing substantial harm to the Company or its affiliates or involving acts of theft, fraud, embezzlement, moral turpitude or similar conduct; (ii)Employee’s repeated intoxication by alcohol or drugs during the performance of Employee’s duties in a manner that materially and adversely affects Employee’s performance of such duties; (iii)malfeasance in the conduct of Employee’s duties, including, but not limited to, (A)willful and intentional misuse or diversion of funds or assets of the Company or its affiliates, (B)embezzlement, or (C)fraudulent or willful and material misrepresentations or concealments on any written reports submitted to the Company or its affiliates; (iv)Employee’s material violation of any provision of a material written agreement between Employee and the Company that causes harm to the Company and remains uncured for a period of 60 days after notice thereof; or (v)Employee’s material failure to perform the duties of Employee’s employment or material failure to follow or comply with the reasonable and lawful written directives of the Board that causes harm to the Company, in either case after Employee shall have been informed, in writing, of such material failure and given a period of not less than 60 days to remedy same.Prior to any termination for Cause, the Company shall be entitled to suspend Employee with pay and terminate all access to the premises and databases of the Company during any investigation of any of the circumstances described above. (d) Termination by Employee. Employee may, upon giving the Company no less than 30 days’ advance written notice, resign and terminate Employee’s employment without Good Reason or for Good Reason (as defined in Section 6(e) below).The Company may in its sole discretion, elect to waive all or any part of the 30-day notice period. 5. Compensation Upon Termination in Absence of Change in Control. (a) Without Cause or For Good Reason.In the event Employee’s employment is terminated by the Company without Cause or by Employee for Good Reason (but in the absence of a Change in Control which shall be governed under Section 6), the Company shall pay to Employee (i)any unpaid portion of the Base Salary through the Termination Date at the rate then in effect, (ii)any earned but yet unpaid STI Payment for the calendar year prior to the Termination Date, (iii)any unreimbursed Business Expenses through the Termination Date, and (iv)such employee benefits, if any, as to which Employee may be entitled pursuant to the terms governing such benefits.The amounts, if any, set forth in (i), (ii), (iii), and (iv)shall be collectively referred to herein as the “Accrued Payments”.In addition, and contingent upon Employee satisfying the Severance Conditions (as defined below), the Company shall also provide the following payments and other benefits (the “Severance Package”): (i) Payment of an amount equal totwenty-four (24) months of Employee’s Base Salary as of the Termination Date (or, if Employee’s termination is due to the Good Reason event described in clause (i) of the first sentence in Section 6(e), as of the date immediately preceding the date of the reduction constituting Good Reason), payable in substantially equal monthly installments over a period of twenty-four (24) months beginning on the first payroll date which occurs in the first month following the Termination Date; plus (ii) Payment of an amount equal to 2.0 times the Target STI Amount, calculated based on Employee’s Base Salary in effect on the Termination Date (or, if Employee’s termination is due to the Good Reason event described in clause (i) of the first sentence in Section 6(e), as of the date immediately preceding the date of the reduction constituting Good Reason), payable in substantially equal monthly installments over a period of twenty-four (24) months beginning on the first payroll date which occurs in the first month following the Termination Date; plus (iii) Payment of an amount equal to a pro-rata portion of the Target STI Amount multiplied by a fraction, the numerator of which is the number of days during which Employee was employed by the Company in the calendar year of Employee’s termination, and the denominator of which is 365 (the “Pro-Rata Bonus”), payable as soon as administratively feasible following preparation of the Company’s audited financial statements for the applicable calendar year, but in no event later than March 31 (or earlier than January 1) of the calendar year following the calendar year to which such STI Payment relates; (iv) Pay or reimburse on a monthly basis the premiums required to continue Employee’s (and his spouse’s and dependent children’s) group health care coverage for a period of twenty-four (24) months following Employee’s Termination Date, provided that Employee or his spouse or dependent children, as applicable, elect benefits under Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”).If necessary to avoid inclusion in taxable income by Employee of the value of in-kind benefits, or if coverage cannot be provided under COBRA or the Company’s health and welfare plans, such health care continuation premiums shall be provided in the form of taxable payments to Employee, which payments shall be made without regard to whether Employee elects to continue and remain eligible for such benefits under COBRA, and in which event Company shall pay to Employee, with each monthly reimbursement, an additional amount of cash equal to A/(1-R)-A, where A is the amount of the reimbursement for the month, and R is the sum of the maximum federal individual income tax rate then applicable to ordinary income and the maximum individual Colorado income tax rate then applicable to ordinary income; plus (v) All unvested time-based LTI Grants held by Employee shall immediately and automatically vest in full and, in the case of options or other exercisable LTI Grants, shall remain exercisable for the period of time set forth in the applicable award agreement; provided that, in the event a time-based LTI Grant is “non-qualified deferred compensation” subject to the requirements of Code Section 409A and the Treasury Regulations promulgated thereunder (“Section 409A”), such LTI Grant will be paid at the same time and in the same form as it would have been paid had Employee continued to be employed by the Company, unless the applicable award agreement expressly provides for a different time and form of payment; plus (vi) All outstanding performance-based LTI Grants held by Employee shall remain outstanding through the end of the respective performance period, and may be deemed earned and vested at the end of the respective performance period to the extent that the stock price target or other performance thresholds applicable to such awards are met on such measurement date, as determined by the Board in its reasonable discretion; provided that, in the event a performance-based LTI Grant is “non-qualified deferred compensation” subject to the requirements of Section 409A, such LTI Grant will be paid at the same time and in the same form as it would have been paid had Employee continued to be employed by the Company, unless the applicable award agreement expressly provides for a different time and form of payment. To receive the Severance Package, (i) Employee must execute and return to the Company on or prior to the 30th day following the Termination Date a waiver and release of claims agreement in the Company’s customary form (which may be amended by the Company to reflect changes in applicable laws and regulations), provided that the formshall not include a waiver and release of claims by the Employee for indemnification, claims for coverage under officer and director policies, and claims as a stockholder of the Company (the “Release”), and where contemplated by applicable law, not timely revoke such Release, and (ii) must comply in all material respects with the covenants in Sections 8 and 10 of this Agreement (together, the “Severance Conditions”).No payment of any part of a Severance Package or Change in Control Severance Package, or pursuant to Section 5(d), shall be made unless the Employee (or Employee’s estate) has complied with the Severance Conditions.If Employee (or Employee’s estate) has complied with the Severance Conditions, then any payment that would have become payable prior to the execution of the Release and the end of the revocation period shall be made at the expiration of the 30 day period. (b) Resignation.In the event Employee’s employment is terminated by Employee other than for Good Reason (but in the absence of a Change in Control which shall be governed under Section 6), the Company shall pay to Employee the Accrued Payments.Employee shall not be eligible to receive any Pro-Rata Bonus for the year in which the Termination Date occurs. (c) For Cause.In the event Employee’s employment is terminated by the Company for Cause, the Company shall pay to Employee the Accrued Payments; provided that, Employee shall not be eligible to receive any STI Payment for the calendar year prior to the Termination Date if such “Cause” termination is directly and substantially related to the STI Payment. Employee shall not be eligible to receive any Pro-Rata Bonus for the year in which the Termination Date occurs. (d) Death or Disability.In the event Employee’s employment terminates by reason of his death, or either party terminates Employee’s employment due to Disability pursuant to Section 4(b), the Company shall pay to Employee the Accrued Payments.In addition, and contingent upon Employee (or Employee’s estate) satisfying the Severance Conditions, the Company shall also provide the Employee (or Employee’s estate) the following payments and other benefits: (i) Payment of an amount equal to twenty-four (24)months of Employee’s Base Salary as of the Termination Date, payable in a lump sum on the 30th day following the Termination Date, unless termination is due to a Disability that does not constitute a disability under Treasury Regulation Section 1.409A-3(i)(4), in which case payment shall be in substantially equal monthly installments over a period of twenty-four (24) months beginning on the first payroll date which occurs in the first month following the Termination Date; plus (ii) Payment of an amount equal to 2.0 times the Target STI Amount, calculated based on Employee’s Base Salary in effect on the Termination Date, payable in a lump sum on the 30th day following the Termination Date, unless termination is due to a Disability that does not constitute a disability under Treasury Regulation Section1.409A-3(i)(4), in which case payment shall be in substantially equal monthly installments over a period of twenty-four (24) months beginning on the first payroll date which occurs in the first month following the Termination Date; plus (iii) Payment of a Pro-Rata Bonus for the calendar year of termination, payable as soon as administratively feasible following preparation of the Company’s audited financial statements for the applicable calendar year, but in no event later than March 31 (or earlier than January 1) of the calendar year following the calendar year to which such STI Payment relates; plus (iv) Payment or reimbursement on a monthly basis of the premiums required to continue Employee’s (and his spouse’s and dependent children’s) group health care coverage for a period of twenty-four (24)months following Employee’s Termination Date, provided that Employee or his spouse or dependent children, as applicable, elect benefits under COBRA. If necessary to avoid inclusion in taxable income by Employee of the value of in-kind benefits, or if coverage cannot be provided under COBRA or the Company’s health and welfare plans, such health care continuation premiums shall be provided in the form of taxable payments to Employee, which payments shall be made without regard to whether Employee elects to continue and remain eligible for such benefits under COBRA, and in which event Company shall pay to Employee, with each monthly reimbursement, an additional amount of cash equal to A/(1-R)-A, where A is the amount of the reimbursement for the month, and R is the sum of the maximum federal individual income tax rate then applicable to ordinary income and the maximum individual Colorado income tax rate then applicable to ordinary income; plus (v) All unvested time-based LTI Grants held by Employee shall immediately and automatically vest in full and, in the case of options or other exercisable LTI Grants, shall remain exercisable for the period of time set forth in the applicable award agreement, and all outstanding performance-based LTI Grants held by Employee shall remain outstanding through the end of the respective performance period, and may be deemed earned and vested at the end of the respective performance period to the extent that the stock price target or other performance thresholds applicable to such awards are met on such measurement date, as determined by the Board in its reasonable discretion.Notwithstanding anything to the contrary in this Section 5(d)(v), in the event that an LTI Grant is “non-qualified deferred compensation” subject to the requirements of Section 409A, such LTI Grant will be paid at the same time and in the same form as it would have been paid had Employee continued to be employed by the Company, unless the applicable award agreement expressly provides for a different time and form of payment for death or Disability, as applicable. (e) Exclusive Compensation and Benefits.The compensation and benefits described in this Section5 or in Section6, as applicable, along with the associated terms for payment, constitute all of the Company’s obligations to Employee with respect to the termination of Employee’s employment.Nothing in this Agreement, however, is intended to limit any vested benefits that Employee may have under the applicable provisions of any benefit plan of the Company in which Employee is participating on the Termination Date, any rights Employee may have to continue or convert coverage under certain employee benefit plans in accordance with the terms of those plans and applicable law, or any rights Employee may have under long-term incentive or equity compensation plan. (f) Notice of Termination.Any termination of Employee’s employment shall be communicated to the other party by written notice that (i)indicates the specific termination provisions of this Agreement relied upon, (ii)sets forth in reasonable detail the facts and circumstances claimed to provide a basis for the termination (provided that an explanation shall not be required in the event of a resignation unless the Employee is resigning for Good Reason), and (iii)specifies the Termination Date (a “Notice of Termination”). (g) Termination Date. For purposes of this Agreement, “Termination Date” means the date of receipt of the Notice of Termination or any later date specified therein or required by this Agreement, as the case may be; provided, however that if Employee’s employment is terminated by reason of his death, the Termination Date shall be the date of death of Employee. (h) Deemed Resignations.Unless otherwise agreed to in writing by the Company and Employee prior to termination of Employee’s employment hereunder, any termination of Employee’s employment shall constitute an automatic immediate resignation of Employee from all positions he then holds as an employee, officer, director, manager or other service provider of the Company and each Subsidiary. (i) Application of Section409A.This Agreement is intended to comply with Section 409A and shall be construed accordingly.It is the intention of the parties that payments or benefits payable under this Agreement not be subject to the additional tax or interest imposed pursuant to Section 409A.To the extent such potential payments or benefits are or could become subject to Section 409A, the Parties shall cooperate to amend this Agreement with the goal of giving Employee the economic benefits described herein in a manner that does not result in such tax or interest being imposed.Notwithstanding anything in this Agreement to the contrary, the following provisions shall apply. For purposes of this Agreement, whenever and to the extent that it would be necessary to comply with the requirements of Section 409A, Employee’s employment will be treated as terminating when and only when Employee experiences a Separation from Service.For purposes of this Agreement, the term “Separation from Service” means when Employee dies, retires or otherwise has a termination of employment from the Company that constitutes a “separation from service” within the meaning of Treasury Regulation Section 1.409A-1(h).
